Citation Nr: 0941185	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-22 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for hepatitis C.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon that denied the benefit sought on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  


FINDING OF FACT

Hepatitis C was not manifested in service, or for many years 
following separation from service, and is not shown to be 
causally or etiologically related to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in October 2005 and June 2008.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained the Veteran's service treatment records 
(STRs), VA treatment records, and also afforded the Veteran a 
VA examination in May 2007.  

The Board notes that the record shows the Veteran was 
diagnosed with hepatitis C in 1995.  These records or 
documents reflecting attempts to obtain these records are not 
in the file, at least in part because the Veteran has not 
identified where such records would be located.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (stating "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence").  However, 
the Veteran does not argue any such records discuss the 
etiology of his hepatitis C.  Accordingly, this evidence 
would only duplicate argument and documents already of 
record, including that the Veteran has hepatitis C.  Thus, 
Board believes a remand to the RO is not warranted.  Also, 
further delay of the case for a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.

The Veteran alleges that he acquired hepatitis C as a result 
of his service-connected residuals of a gunshot wound to his 
chest, and alternatively from the unsanitary conditions 
during which he was treated.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran's STRs reflect that he received treatment for a 
gunshot wound to his chest in December 1968.  His condition 
was good, and his prognosis was good.  He was subsequently 
discharged in April 1969 under honorable conditions for 
unsuitability (due to sociopathic personality).  There is no 
evidence of any complaints by the Veteran or treatment of 
hepatitis C during service.  

In a March 1987 Social Service summary for posttraumatic 
stress syndrome, one of the Veteran's siblings reported that 
the Veteran has been an alcoholic for 13 years.  The Veteran 
reported in the summary that shortly after being discharged 
from service, he began using a lot of LSD, and quit drinking 
alcohol.  He then discontinued LSD and since that time has 
been using alcohol excessively.  

On March 1987 VA psychiatric examination, the Veteran 
reported trying a variety of street drugs, including 
psychedelics and narcotics such as morphine, heroin, and 
cocaine.  He also reported using intravenous amphetamines.  

On November 1999 VA examination for posttraumatic stress 
disorder (PTSD), the Veteran reported he had been in prison 
on two occasions, for thirteen months between 1991 and 1992, 
and again for ten months between 1998 and 1999.  

In his risk factors for hepatitis questionnaire received in 
October 2005, the Veteran denied ever using intravenous drugs 
or intranasal cocaine.  He also denied ever having had a 
blood transfusion.  He did note a "dirty" field corpsman in 
December 1968 in Vietnam, presumably arguing that he was 
treated in unsanitary conditions when he was injured in 
combat.  

VA treatment records show that in a February 2004 liver/GI 
consultation, the Veteran reported using intranasal drugs in 
the 1960s and sharing drug use equipment with others.  He 
also reported he had bloody exposures helping the wounded in 
combat.  In April 2005, the Veteran was diagnosed with 
cirrhosis of the liver, secondary to his hepatitis C.  In a 
June 2005 biopsychosocial assessment, it was noted the 
Veteran began using alcohol at the age of 9, marijuana and 
cocaine at age 16, and hallucinogens at age 17.  In a 
September 2005 record, the Veteran reported he has had 32 
DUIs, some of which had been plea bargained down.  

In February 2007 correspondence from B.L.Z., a nurse 
practitioner of the Veteran at Portland VA Medical Center, 
and signed by a physician, it was reported that the Veteran 
was exposed to others' blood and bloody wounds in combat 
situations, including carrying the dead and wounded.  It was 
also reported that his wound was originally treated in the 
field in unsanitary conditions, and later treated in a 
hospital surrounded by others with bloody wounds.  She opined 
that any of these situations could have exposed him to the 
blood of someone with hepatitis C.  Additionally, she noted 
that the Veteran has no other obvious risk factors of 
hepatitis C infection, including no known blood transfusion, 
or intravenous or intranasal drug use.  Finally, she noted 
that because the Veteran has cirrhosis, which usually takes 
decades to develop once someone has been infected with 
hepatitis C, argues in favor of him being infected years ago.  

On May 2007 VA examination, the examiner noted that there is 
documented notation of intravenous drug use by the Veteran.  
The examiner also noted that the February 2007 correspondence 
from B.L.Z. and the Veteran's history of hepatitis C risk 
factors is inconsistent with other VA records.  In reviewing 
the claims file, the examiner noted the February 2004 
liver/GI consult wherein the Veteran reported having using 
intranasal drugs in the 1960s and sharing equipment, as well 
as the March 1987 VA examination that noted a history of 
intravenous and intranasal drug use.  It was also noted that 
the Veteran's risk factors included an alcohol abuse problem 
and time spent in jail.  After reviewing medical literature 
on the epidemiology of hepatitis C, the examiner noted that 
the highest risk of hepatitis C is intravenous drug use, with 
an odds ration of 49.6.  Blood transfusion odds ration is 
10.9.  Having been in jail for more than 3 days gives an odds 
ration of hepatitis C of 2.0.  The literature highlighted a 
high rate of hepatitis C infection in patients with alcohol 
abuse, even in the absence of other risk factors or 
infection; the rate of hepatitis C infection is approximately 
30 percent among patients with alcohol abuse.  Based on these 
findings, the examiner opined that "there is a less than 50% 
probability that this veterans hep[atitis] c was from his 
stated blood exposure in the service."  He was unable to 
offer an opinion as to whether the Veteran's hepatitis C was 
related to his gunshot wound without resorting to mere 
speculation.  

While the Veteran clearly has hepatitis C, in order to 
prevail on his claim, there must be evidence linking his 
current disability to service.  In this case, since there is 
no evidence of any relevant treatment during service, there 
would have to be competent medical evidence linking the 
Veteran's hepatitis C to service by way of his exposure to a 
risk factor associated with hepatitis C.  

In this regard, the Veteran has asserted that he was treated 
for his gunshot in service in unsanitary conditions.  First, 
the records do not establish that he was treated in 
unsanitary conditions.  Nevertheless, since the Veteran is 
competent to testify as to events that happened to him, i.e., 
the circumstances of his service, independent of what is 
contained in his service records, the Board will assume for 
purposes of this appeal only, that the Veteran was initially 
treated in unsanitary conditions.  38 U.S.C.A. § 1154(a).  

His assertion, however, that such conditions caused his 
hepatitis C contains nothing more than conjecture as to 
possible events with no basis by an established fact.  The 
contemporaneous service medical records do not document any 
such conditions or any subsequent complaints or treatment for 
hepatitis C.  There is no evidence of record which would 
indicate that any of the equipment used was not properly 
sanitized, that he required a transfusion or that persons he 
was around during treatment were infected.  The Veteran's 
contention in this regard essentially amounts to speculation 
on his part.  

Furthermore, the Board does not find competent the Veteran's 
account as to the contamination of instruments and equipment 
used to treat his wound as he has not demonstrated medical 
knowledge of what procedures would constitute use of 
uncontaminated instruments.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992)); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

There are conflicting medical opinions in the matter of a 
nexus between the Veteran's hepatitis C and his service.  In 
evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the May 2007 VA examiner's opinion 
given his expertise, his references to evidence which 
reflects familiarity with the entire record, his review of 
medical literature, and because he provides detailed 
explanations for the rationale for his opinions.  

In contrast, the February 2007 correspondence from B.L.Z. was 
provided without the benefit of review of the Veteran's 
claims file (which provides documented reports of intravenous 
and intranasal drug use).  Significantly, B.L.Z. noted that 
the Veteran had no risk factors for hepatitis C such as 
intravenous or intranasal drug use, and clearly did not 
consider the Veteran's entire medical record (as evidenced by 
her failure to discuss the March 1987 VA psychiatric 
examination or the February 2004 VA treatment record which 
noted the Veteran's reported hepatitis C risk factors of 
intravenous or intranasal drug use).  Additionally, the 
opinion is couched in speculative terms (could have) and 
merely expresses a possibility that the Veteran's hepatitis C 
is related to exposure of blood of someone infected with 
hepatitis C during his treatment for his gunshot wound.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus); see also 
38 C.F.R. § 3.102 (reasonable doubt does not include resort 
to speculation or remote possibility); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (doctor's statements framed in terms 
such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
merely indicating that a claimed disorder "may or may not" 
be related to service is too speculative to establish any 
such relationship).  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1993).  

The Veteran's own statements relating his hepatitis C to his 
service is not competent evidence, as he is a layperson and 
lacks the training to opine regarding medical etiology; this 
is a question that is medical in nature and not capable of 
resolution by lay observation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence is against a 
finding that the Veteran contracted hepatitis C from his 
treatment and exposure to blood during service.  In addition, 
hepatitis C was not manifested during the Veteran's active 
service or for many years thereafter.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (stating that evidence of a 
prolonged period without medical complaint of the disability 
for which service connection is sought is, of itself, a 
factor against a finding of service connection).  Therefore, 
his claim for service connection must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow all application of the benefit of the doubt rule as 
required by law and VA regulations.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1990); see 38 C.F.R. § 3.102.  


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


